IN THE SUPREME COURT OF IOWA
                               No. 10–1719

                           Filed July 27, 2012


IOWA FILM PRODUCTION SERVICES;
MISSISSIPPI FILMS, INC.; POLYNATION
PICTURES, INC.; FIELD OF SCREAMS, LLC;
UNDERGROUND FILMS, INC.; TICKET OUT
PRODUCTIONS; TRICOAST IOWA PRODUCTIONS,
LLC; GPX DEVELOPMENT, LLC; SEPTEMBER
PRODUCTIONS LLC; LUCKY MP, LLC; and
RECESS FILM PRODUCTION, LLC,

      Appellees,

vs.

IOWA DEPARTMENT OF ECONOMIC
DEVELOPMENT,

      Appellant,

and

DES MOINES REGISTER & TRIBUNE
COMPANY,

      Intervenor.


      Appeal from the Iowa District Court for Polk County, Artis I. Reis,
Judge.



      The State appeals from an order obtained by producers of films

that registered for state tax credits directing that the films’ final budget

summaries be kept confidential.         DISTRICT COURT JUDGMENT

REVERSED AND CASE REMANDED.
                                  2

      Thomas J. Miller, Attorney General, Jeffrey S. Thompson, Deputy

Attorney General, Adam Humes,         Assistant Attorney General, for

appellant.



      Jonathan C. Wilson, Scott M. Brennan, and Sarah E. Crane of

Davis, Brown, Koehn, Shors and Roberts, P.C., Des Moines, for

appellees.
                                          3

MANSFIELD, Justice.

       This case requires us to decide whether filmmakers receiving tax

credits from the State of Iowa under the State’s tax credit program can

enjoin the State from releasing summaries of their films’ final budgets to

the public.     We conclude they cannot.            On this record, the budget

summaries do not qualify as trade secrets under Iowa Code section

22.7(3) (2009).     Nor can they be considered “[r]eports to governmental

agencies which, if released, would give advantage to competitors and

serve no public purpose” under Iowa Code section 22.7(6). Finally, the

filmmakers have failed to meet section 22.8’s requirements for injunctive

relief by demonstrating disclosure would “clearly not be in the public

interest” and would “substantially and irreparably injure any person or

persons.” Accordingly, we reverse the judgment of the district court and

remand for further proceedings.

       I. Facts and Procedural History.

       In 2007, the Iowa General Assembly created the Film, Television,

and Video Project Promotion Program (the “Film Program”). 1 See 2007

Iowa Acts ch. 162, § 1 (codified as amended at Iowa Code §§ 15.391–.393

(2009)). The purpose of the Film Program was

       to assist legitimate film, television, and video producers in
       the production of film, television, and video projects in the
       state and to increase the fiscal impact on the state’s
       economy of film, television, and video projects produced in
       the state.

Iowa Code § 15.392. In the fall of 2009, after an audit uncovered abuses,

the governor administratively suspended the Film Program. The program


       1The  State has requested that we take judicial notice of various criminal
proceedings and a report of the state auditor relating to the Film Program. We deny the
request and base our factual summary on the record as made below.
                                          4

was legislatively suspended in April 2010. See 2010 Iowa Acts ch. 1138,

§ 5 (codified at Iowa Code § 15.393(5) (2011)).

       While it was in operation, the Film Program was administered by

the Iowa Department of Economic Development (IDED). See Iowa Code

§ 15.393(1) (2009). Filmmakers had to register their projects with IDED.

Id. To be registered, a project had to be “a legitimate effort to produce an

entire film . . . or . . . video segment in the state,” had to spend at least

$100,000 in Iowa, and had to “have an economic impact on the economy

...   sufficient    to   justify    assistance    under     the   program.”        Id.

§ 15.393(1)(a)–(b).

       Projects registered with IDED under the Film Program were eligible

to receive two separate twenty-five percent transferable tax credits. See

id. § 15.393(2)(a)(1), (b)(1). 2      The     Film    Program       was     promoted

(inaccurately, according to the State) as “half-price filmmaking.”

       Plaintiffs Iowa Film Production Services, Mississippi Films, Inc.,

Polynation Pictures, Inc., Field of Screams, LLC, Underground Films,

Inc., Ticket Out Productions, TriCoast Iowa Productions, LLC, GPX

Development, LLC, September Productions LLC, Lucky MP, LLC, and

Recess Film Production, LLC (collectively “Producers”) all sought to take
part in the Film Program. Each of them completed an “Application for

Registration” and submitted it to IDED. See Iowa Admin. Code r. 261—

36.3 (2009).

       The    application    form     required    information     to   be   provided

regarding: the project title, a synopsis of the project, the production

company to receive incentive, lead production names and contacts,

       2The credits could be transferred to “any person or entity” and offset against
various taxes owed to the State of Iowa. Iowa Code § 15.393(2)(a)(3). Typically, they
would be sold through a broker to a person or entity with existing state tax liability.
                                    5

production   dates,   production   type,   format,   distribution,   current

production budget, qualified in-state expenditures, and a schedule of

project investors.

      In addition, the application asked the filmmaker to indicate

whether there was information in the application “for which the business

[was] requesting confidential treatment.” If so, the application referred

the filmmaker to the following notice:

      NOTICE TO APPLICANTS—OPEN RECORDS

      PLEASE NOTE: UPON SUBMISSION OF A SIGNED
      APPLICATION, THE CONTENTS AND ATTACHMENTS TO
      THIS APPLICATION FOR REGISTRATION IN THE IOWA
      FILMS TELEVISION AND VIDEO PROJECT PROMOTION
      PROGRAM ARE PUBLIC RECORDS WHICH ARE AVAILABLE
      FOR PUBLIC INSPECTION AND COPYING.

      INFORMATION SUBMITTED WITH THIS APPLICATION MAY
      BE TREATED CONFIDENTIAL IF:

      (1) IT MEETS THE LEGAL                REQUIREMENTS         FOR
      CONFIDENTIAL STATUS, AND

      (2) THE APPLICANT FILES A WRITTEN REQUEST FOR
      CONFIDENTIALITY, AND

      (3) THE       DEPARTMENT    ISSUES     WRITTEN
      CONFIRMATION THAT THE INFORMATION MEETS THESE
      REQUIREMENTS     AND  WILL   BE   TREATED   AS
      CONFIDENTIAL.
      IF NO REQUEST FOR CONFIDENTIAL TREATMENT OF
      RECORDS IS MADE, THE DEPARTMENT WILL PROCEED
      AS IF THE APPLICANT HAS NO OBJECTION TO
      DISCLOSURE TO MEMBERS OF THE PUBLIC.

      Iowa’s Open Records Law.         The Iowa Department of
      Economic Development (IDED) is a state agency and it is
      subject to Iowa’s Open Records law (Iowa Code, Chapter 22).
      Treatment of information submitted to IDED in this
      application is governed by the provisions of the Open
      Records law. All public records are available for public
      inspection. Some public records are considered confidential
      and will not be disclosed to the public unless ordered by a
      court, the lawful custodian of the record, or by another
      person duly authorized to release the information.
                                     6
      Legal requirements for confidential treatment of public
      records.

      The information submitted as part of this application
      information will be available for public inspection, unless a
      request for confidentiality has been submitted by the
      applicant in the required form and approved in writing by
      IDED. Following are the classifications of records which are
      recognized as confidential under Iowa law and which are
      most frequently applicable to business information
      submitted to IDED:

            Trade secrets [Iowa Code § 22.7(3).]

           Reports to governmental agencies which, if released,
      would give advantage to competitors and serve no public
      purpose. [Iowa Code § 22.7(6).]

            ....

            Communications not required by law, rule or
      regulation made to IDED by persons outside the government
      to the extent that IDED could reasonably believe that those
      persons would be discouraged from making them to the
      Department if they were made available for general public
      examination. [Iowa Code § 22.7(18).]

In addition, the notice listed “Helpful Resources,” which included links to

the Iowa Open Records law, IDED administrative rules, and the Iowa

Attorney General’s website.

      After this notice, the application set forth instructions for

completing a “Request for Confidential Treatment Form.”           Both an

example of a completed form and a blank form were provided.             The

instructions stated, “IDED will review the request and provide written

confirmation to you of its approval or denial.”

      The form required the filmmaker to “state which section(s) of the

application you want kept confidential” and to indicate a “[l]egal basis for

[the] request.” Several potential grounds for confidential treatment could

be checked including the three statutory grounds already noted—Iowa

Code sections 22.7(3), (6), and (18). A catchall option was also provided:
                                      7

“Other (provide legal citation e.g. reference to a state or federal law not

listed above).”

         The sample completed form included a request that “[b]udget and

in-state expenditures sections and all investor contact names and

numbers” be kept confidential.       It had only the section 22.7(18) box

checked, with the following explanation:

               Releasing the exact amounts budgeted for “talent”,
         “producer” or “director” or other above-the-line costs would
         give an unfair advantage to competitors and serves no public
         purpose. If our competitors knew how much of the total
         project budget was allocated to these categories they would
         be able to undercut negotiating strength otherwise present in
         private agreements.

         The ensuing paragraphs of the application contained various

statements and certifications. Among other things, the filmmaker was

required to acknowledge and agree that its books would be subject to

audit and that it would be required to sign a contract.        Finally, just

before the signature block, the application contained a multiparagraph

“Certification & Release of Information”:

         Certification & Release of Information

         ....

         I [the applicant] understand that certain information
         submitted to IDED related to this application may be subject
         to Iowa’s Open Record Law (Iowa Code, Chapter 22).

         I understand this application is subject to final approval by
         IDED and the Project may not be initiated until final
         approval is secured.

         I hereby certify that all representations, warranties, or
         statements made or furnished to IDED in connection with
         this application are true and correct in all material
         respect[s].

         Below the signature block was a section entitled, “For IDED use

only.”    In that section, IDED could indicate “Application approved” or
                                          8

“Application denied.” As noted, each of the Producers submitted at least

one completed application to IDED.            In several instances, but not all,

IDED completed this internal use section and marked “Application

approved.” In any event, it is not disputed that each of the Producers’

applications was approved. 3

      Each of the Producers also completed a “Request for Confidential

Treatment” form as part of its application. The legal grounds given for

the requests were either section 22.7(6)—“[r]eports to governmental

agencies which, if released, would give advantage to competitors and

serve no public purpose”—or section 22.7(18):

      [c]ommunications not required by law, rule or regulation
      made to IDED by persons outside the government to the
      extent that IDED could reasonably believe that those
      persons would be discouraged from making them to the
      Department if they were made available for general public
      examination.

Although section 22.7(3)’s exemption for trade secrets was provided as

an additional option, none of the Producers checked this box as a

requested ground for keeping their information confidential.

      As noted above, each Producer was required to execute a contract

with IDED upon approval of its application.             See Iowa Admin. Code r.

261—36.5(2). Among other things, the contract required the Producer to

submit a schedule of qualified expenses, known as a “FORM Z: Final

Budget Expenditure Report,” once the project was completed. The Form

Z was not part of the application itself, nor logically could it be, since

actual expenses would not be known until the film had been made.

      Form Z’s were used by IDED to verify the eligibility of expenditures

for the tax credits. See Iowa Code § 15.393(2)(a)(3); Iowa Admin. Code r.

      3Apparently,   when an application was approved, IDED issued an award letter.
                                           9

261—36.7(4). A completed Form Z detailed all qualified expenditures on

the film project.

      In addition, each Form Z contained a two-page summary (the Form

Z Summary).        Instead of the detail provided in the Form Z itself, the

Form Z Summary set forth totals for forty-six categories of expenses,

such as “STORY & RIGHTS,” “WRITING,” “PRODUCER & STAFF,”

“DIRECTOR & STAFF,” and “TALENT & STAFF.”

      Of the Producers, six of them—Iowa Film Production Services,

Mississippi Films, Inc., Polynation Pictures, Inc., Ticket Out Productions,

Field of Screams, LLC, and Underground Films, Inc.—submitted at least

one Form Z. However, only the first four of these Producers—Iowa Film

Production Services, Mississippi Film, Inc., Polynation Pictures, Inc., and

Ticket Out Productions—received certificates granting the qualified

expenditure tax credits.         See Iowa Code § 15.393(2)(a)(3).           These tax

credits totaled over $14 million. It is not disputed that the overall dollar

amount of tax credits awarded to any project by IDED is public

information.

      In the fall of 2009, public interest in the Film Program began to

mount as certain irregularities came to light.                 Consequently, IDED
received requests for public records regarding the Film Program from two

television stations, a Des Moines attorney, and the Des Moines Register

& Tribune Company, the intervenor in this case. 4                   Based on these

requests, IDED sent letters to all registrants in the Film Program to

inform them how IDED planned to move forward with the release of their

information.       In its initial letter dated November 20, 2009, IDED

acknowledged that the registrants had “requested confidential treatment

      4The   Des Moines Register intervened in the action in support of IDED’s position.
                                     10

of some or all of the budget and investor information relating to [their]

project[s]” and that “[i]nitially, IDED agreed to maintain the information

as confidential as [they] requested.”     However, the November 20 letter

went on to state:

      In light of recent events, IDED has reassessed the
      information you submitted with a request for confidential
      treatment and has concluded that the budget and investor
      documents you submitted should no longer be kept
      confidential. In making this decision, IDED considered
      several factors, in addition to the strong public interest in
      disclosure . . . . These factors include: (1) whether the
      records contain the type of information that qualifies for
      confidential treatment, (2) whether the records contain
      information that could be used by a competitor to gain an
      economic advantage, and (3) whether release of the
      information would result in an adverse financial impact. On
      balance, IDED has concluded that the need for
      confidentiality of budget and investor information is
      outweighed by the public’s right to information about IDED’s
      activities in connection with the Film Program.

In this initial letter, IDED explained its plan to release “all of the budget

and investor documents [registrants] submitted as part of [their]

application in the Film Program and either Form Z or another final
budget expenditure report.” IDED advised that the information would be

released on December 8, 2009, ten business days from the date of the

letter, unless the registrants filed a petition requesting an injunction

under Iowa Code section 22.8.

      However, on December 8, 2009, IDED did not disclose the records

but instead sent another letter to the registrants, which stated:

            Since [November 20, 2009], IDED and the AG’s Office
      have been in discussions both with some of the entities that
      made public records requests and with members of the film
      industry.    Based on these discussions, IDED, again in
      consultation with the AG’s Office, has decided to change its
      plans in an effort to address the concerns raised by
      representatives of the film industry, while still meeting
      IDED’s responsibilities under Iowa’s Public Record Laws.
      Specifically, IDED only will release the summary section of
                                          11
       Form Z for film projects that have submitted information to
       IDED in order to receive tax credits. . . . A generic summary
       section of a Form Z has been attached for your review.

             These records will be released on December 11, 2009,
       unless you file a petition to request an injunction pursuant
       to Iowa Code section 22.8 prior to that date.

       A number of registrants responded that they consented to the

release of their Form Z Summaries.             The Producers, however, filed an

action for a temporary injunction and other relief in the Polk County

District Court.

       In their petition, the Producers maintained that their budget and

expenditure information was confidential and exempt from disclosure

under section 22.7(3), (6), (8), and (18) of the Iowa Code.                     In the

alternative, the Producers argued they were entitled to injunctive relief

under Iowa Code section 22.8, because examination of the records

“would clearly not be in the public interest” and “would substantially and

irreparably injure” the Producers and third parties. See id. § 22.8(1)(a)–
(b).   The Producers also sought an award of costs and attorneys’ fees

under section 22.10. 5

       IDED responded that none of the confidentiality exemptions in

section 22.7 applied to the Form Z Summaries.                 IDED further argued
that even if the summaries did qualify as confidential under that section,

either “a court” or IDED as the “lawful custodian of the records” had


       5This   section provides:
              Upon a finding by a preponderance of the evidence that a lawful
       custodian has violated any provision of this chapter, a court:
               Shall order the payment of all costs and reasonable attorney fees,
       including appellate attorney fees, to any plaintiff successfully
       establishing a violation of this chapter in the action brought under this
       section.
Iowa Code § 22.10(3)(c).
                                      12

discretion to release them. See id. § 22.7 (“The following public records

shall be kept confidential, unless otherwise ordered by a court, by the

lawful custodian of the records . . . .”    (emphasis added)).    IDED also

contended that granting an injunction under section 22.8 was not

warranted because the Producers had not demonstrated disclosure

“would clearly not be in the public interest” and would result in

“substantial[] and irreparabl[e] injur[y].”     IDED further argued that

because a violation under the Open Records Act had not occurred, the

Producers were not entitled to costs and attorneys’ fees under section

22.10.

       The district court held a hearing on March 24, 2010. The court

decided initially that only the Form Z Summaries were at issue and,

thus, potentially subject to disclosure. Next, the district court addressed

the Film Program registrants that had received letters from IDED

regarding disclosure of their records but had chosen not to contest the

release of the information. The district court ruled that

       as to those filmmakers who are not plaintiffs in this matter,
       who were notified by the IDED as to the release of the form Z
       summaries and did not participate in this lawsuit, [their]
       information could be released by the IDED.

       At the hearing, Kip Konwiser testified as a witness on behalf of two

of the Producers, GPX Development, LLC and Recess Film Production,

LLC.     Konwiser is a resident of Los Angeles with an M.F.A. from the

University of Southern California cinema school of television and

producing.     Konwiser explained that he has been involved in the

entertainment industry for more than twenty years, “in most every aspect

of   making   movies,   television,   and   music.”   He    has   experience

representing actors and writers and has served as a talent agent,

manager, studio executive, president, and “a full-service producer.”
                                           13

Konwiser maintains membership in the Academy of Motion Picture Arts

and Sciences, the Producers Guild of America, and the Directors Guild of

America; participates in film festivals; and has taught film industry

courses from the high school to graduate school level.

       Konwiser testified that he has produced approximately thirty

movies, in addition to television movies and series. He stated that trust

is essential for the film industry to function:

       Hollywood, our industry, is built on trust. We’re a small
       community. Those of us that are legitimately making movies
       that get released around the world on the kind of profile that
       the industry needs in order to sustain itself as an industry,
       those of us in that industry—and there is not a lot of us—we
       rely on the trust and confidence between each other. And
       this has never, ever been an issue before, ever, anywhere
       else. This is now suddenly a new thing that Iowa is going to
       put upon our industry, if this shouldn’t be ruled
       appropriately, in our opinion.

       Konwiser also testified that “IDED contacted me and asked me to

bring productions to Iowa,” touting the tax credit as an incentive: “[T]hey

were going to guarantee in writing, in contract, a 50 percent return.”6

Konwiser personally submitted two applications to IDED, for movies

entitled “Field Trip” (later renamed “Blackbeard”) and “Soaked.”                       He

claimed he “had the absolute assurance from the IDED office, prior to

. . . submitting [his applications], that this information would remain

confidential.     It was on that confidence that that information was

provided.” Konwiser also testified that no other state to his knowledge



        6As noted, the State disputes the “half-price filmmaking” terminology as an

accurate summary of the relevant tax credits. It asserts the maximum potential tax
credit amounted to twenty-five percent of overall expenditures.           See Iowa Code
§ 15.393(2)(b)(1) (stating that a taxpayer “shall not claim” the second twenty-five
percent tax credit “for qualified expenditures for which” the first twenty-five percent tax
credit was claimed).
                                    14

has ever released information about film projects in a Form Z Summary

format.

      Konwiser’s    applications   included    requests   for    confidential

treatment. These forms were essentially filled out the same way as the

sample form in the application materials. Konwiser testified that IDED

personnel advised him not to deviate from the sample form. Konwiser

also testified that IDED never notified him in writing of an approval or

denial of his request for information to be kept confidential.

      When asked why confidential treatment was necessary, Konwiser

gave the example of an actor who usually receives $10 million for a movie

but may act in an independent film for $100,000, expecting this amount

will be kept confidential. Konwiser also noted that if the total cost of a

movie became known, this could undermine the ability of the producer to

make a substantial profit on it or could adversely affect audience

reaction, because the public tends to believe a movie is worth what it

cost to make. Konwiser also explained that industry professionals can

figure out how much certain people are being compensated from the

overall totals set forth in the Form Z Summary. Konwiser said, “When

that trust is violated between us and the State, the trust that we’ve

established within our industry relationships is similarly violated after

the fact.” Konwiser testified, however, that he has not submitted a Form

Z to IDED because neither of his films was completed.

      On cross-examination, Konwiser admitted that the budget he

submitted to IDED for one of his Iowa movies was artificially low. He

wanted the guilds and unions to see a lower budget so they would not

seek the premium that is associated with a higher-budget film.

      Although Konwiser was the only live witness, the Producers also

filed two affidavits—one from Tim Anderson, the president of plaintiff
                                     15

Mississippi Films, and the other from Isaac Ben-Hamou, the secretary of

plaintiff Underground Films.     In his affidavit, Anderson stated that he

had two film projects registered with IDED in 2009—“Five Step Credit

Repair” and “Who’s Your Daddy?”           In both applications, he formally

requested that budget and investor information be kept confidential, “as

suggested by IDED.” No one from IDED told him the information “would

not be kept confidential, and I           believed that it would remain

confidential.”    Additionally, Anderson’s company had oral agreements

with top actors and the director that it would keep salary information

confidential.     Anderson believed his company would be irreparably

harmed by release of the Form Z Summary information because buyers

would know the true overall cost of the film and because there is often

little or no staff besides the director, so the “Director and Staff” item

“essentially reveals the director’s salary information.”

      In his affidavit, Ben-Hamou stated that his company’s written

agreements with its producer, its director, and one of its actors required

confidentiality. These written agreements were included as attachments.

Each contained a clause providing that “[a]ll terms and conditions of this

agreement are to be confidential with no disclosure and on a non quote

basis other than the financier of the picture and completion bond if any

is used.”       According to Ben-Hamou, disclosure of even a Form Z

Summary would put Underground Films in breach of those agreements.

Ben-Hamou added that “public disclosure of the budget expenditure

information would give a competitive advantage to a competing

production.”     No other Producers submitted individualized evidence in

support of their claims.

      The district court issued its final order on May 19, 2010.       The

court found the Form Z Summaries constituted confidential trade secrets
                                    16

under Iowa Code section 22.7(3). The court also concluded that release

of these records would “give advantage to competitors and serve no

public purpose,” thus rendering them confidential under section 22.7(6).

Additionally, the district court found the Producers were entitled to relief

under section 22.8. As the court put it:

             How can the State of Iowa expect to attract new
      businesses if the businesses cannot rely on the State’s word
      to keep confidential information which, if released, could
      harm the businesses? Public curiosity cannot override the
      public interest in continuing economic development for the
      State.

      The district court’s order prohibited IDED from releasing the Form

Z Summaries submitted by the Producers.            In addition, the court

awarded costs and attorneys’ fees to the Producers, concluding that

      [a]ttorney fees are recoverable under Iowa Code section
      22.10 by a successful private citizen—any private citizen—
      seeking enforcement of Chapter 22, whether the private
      citizen seeks to compel disclosure of properly public
      information or to enjoin disclosure of information properly
      confidential.

      The State appeals.

      II. Standard of Review.

      The Producers brought this action seeking injunctive relief and

attorneys’ fees under chapter 22 of the Iowa Code. Both sides agree that

we should apply de novo review. “Cases commenced under Iowa Code

chapter 22 are ordinarily triable in equity, thus calling for de novo review

on appeal.”   Clymer v. City of Cedar Rapids, 601 N.W.2d 42, 45 (Iowa

1999).   We review the district court’s interpretation of chapter 22 for

correction of errors at law. Krupp Place 1 Co-op, Inc. v. Bd. of Review,

801 N.W.2d 9, 13 (Iowa 2011) (citing Braunschweig v. Fahrenkrog, 773
N.W.2d 888, 890 (Iowa 2009)).
                                          17

       III. Legal Analysis. 7

       A. The Basic Statutory Framework. The Iowa Open Records Act

(Iowa Code chapter 22) generally requires state and local entities to make

their records available to the public.          See Iowa Code §§ 22.1(3), .2(1).

“The purpose of the statute is ‘to open the doors of government to public

scrutiny [and] to prevent government from secreting its decision-making

activities from the public, on whose behalf it is its duty to act.’ ” City of

Riverdale v. Diercks, 806 N.W.2d 643, 652 (Iowa 2011) (quoting

Rathmann v. Bd. of Dirs., 580 N.W.2d 773, 777 (Iowa 1998)). We have

said the Act establishes “a presumption of openness and disclosure.”

Gabrilson v. Flynn, 554 N.W.2d 267, 271 (Iowa 1996); see also Hall v.

Broadlawns Med. Ctr., 811 N.W.2d 478, 485 (Iowa 2012).

       However, when this litigation was brought, the Open Records Act

was subject to sixty-one disclosure exemptions as set forth in section

22.7. The exemptions include “[t]rade secrets which are recognized and

protected as such by law,” Iowa Code § 22.7(3), and “[r]eports to

governmental agencies which, if released, would give advantage to

       7Inthis appeal, the State contends that five of the eleven Producers have not yet
submitted Form Zs, and therefore, do not have claims that present a ripe controversy.
The Producers counter that an actual present controversy exists because all the
Producers have actual films that received registration from IDED and all would have to
submit a Form Z to receive tax credits offered by the Film Program.
        The ripeness doctrine is intended to prevent the courts “ ‘from entangling
themselves in abstract disagreements over administrative policies.’ ” State v. Tripp, 776
N.W.2d 855, 859 (Iowa 2010) (quoting State v. Iowa Dist. Ct., 616 N.W.2d 575, 578
(Iowa 2000)). “A case is ripe for adjudication when it presents an actual, present
controversy, as opposed to one that is merely hypothetical or speculative.” Id. (citing
State v. Wade, 757 N.W.2d 618, 626–27 (Iowa 2008)). Given that some of the Producers
unquestionably have fully developed claims, we believe the controversy is ripe for
adjudication. The State has advanced at most an argument as to why certain
Producers may lack standing. In any event, the State’s specific concern is one of
granting relief to parties who “may never complete their film or submit final
expenditures to IDED.” In light of our disposition of the appeal, we believe that is no
longer a concern.
                                     18

competitors and serve no public purpose,” id. § 22.7(6).        Section 22.7

begins with this sentence:

       The following public records shall be kept confidential,
       unless otherwise ordered by a court, by the lawful custodian
       of the records, or by another person duly authorized to
       release such information.

Id. § 22.7.

       The next section, section 22.8, gives a court authority to “grant an

injunction restraining the examination, including copying, of a specific

public record or a narrowly drawn class of public records.” Id. § 22.8(1).
An injunction may be issued only if the court finds both “the

examination would clearly not be in the public interest” and “the

examination would substantially and irreparably injure any person or

persons.” Id. § 22.8(1)(a)–(b). The section goes on to state:

             In actions brought under this section the district court
       shall take into account the policy of this chapter that free
       and open examination of public records is generally in the
       public interest even though such examination may cause
       inconvenience or embarrassment to public officials or others.

Id. § 22.8(3).

       Section 22.5 confers a general right to injunctive relief. It provides

that the provisions of chapter 22 “and all rights of persons under this

chapter may be enforced by mandamus or injunction, whether or not any

other remedy is also available.” Id. § 22.5.

       Additionally, sections 22.5, 22.8, and 22.10 make clear that

judicial review rights under chapter 17A are available to the extent the

entity holding the records is covered by that chapter. See id. §§ 22.5,

.8(4)(f), .10(1).

       B. The Parties’ Contentions. In many open records cases, the

agency and the party seeking disclosure are at odds because the agency
                                          19

wants to keep the requested records confidential. See, e.g., Diercks, 806

N.W.2d at 645–46; Gannon v. Bd. of Regents, 692 N.W.2d 31, 33–34

(Iowa 2005); Clymer, 601 N.W.2d at 43–44; Burton v. Univ. of Iowa Hosps.

& Clinics, 566 N.W.2d 182, 183–85 (Iowa 1997); DeLaMater v. Marion

Civil Serv. Comm’n, 554 N.W.2d 875, 876–77 (Iowa 1996); Des Moines

Register & Tribune Co. v. Dwyer, 542 N.W.2d 491, 493 (Iowa 1996);

Hawk Eye v. Jackson, 521 N.W.2d 750, 751 (Iowa 1994); Brown v. Iowa

Legislative Council, 490 N.W.2d 551, 552–53 (Iowa 1992); Des Moines

Indep. Cmty. Sch. Dist. Pub. Records v. Des Moines Register & Tribune Co.,

487 N.W.2d 666, 667–68 (Iowa 1992); AFSCME/Iowa Council 61 v. Iowa

Dep’t of Pub. Safety, 434 N.W.2d 401, 402 (Iowa 1988); City of Sioux City

v. Greater Sioux City Press Club, 421 N.W.2d 895, 896 (Iowa 1988). Here,

however, the State agrees with the Des Moines Register and the other

intervenors that the Form Z Summaries should be disclosed.                         The

Producers have gone to court to prevent their disclosure. 8

       Below and on appeal, the Producers assert that the Form Z

Summaries are shielded from disclosure under section 22.7(3) as “[t]rade

secrets which are recognized and protected as such by law,” and under

section 22.7(6) as “[r]eports to governmental agencies which, if released,
would give advantage to competitors and serve no public purpose.” 9 The

Producers also argue that disclosure of the summaries would “clearly not


       8In the federal vernacular, this would be termed a “reverse-FOIA” or “reverse
Freedom of Information Act” suit. See Chrysler Corp. v. Brown, 441 U.S. 281, 285, 99
S. Ct. 1705, 1709, 60 L. Ed. 2d 208, 215 (1979).
       9The Producers also alleged in their petition that disclosure was barred by

sections 22.7(8) and 22.7(18). However, they did not submit proposed findings or
conclusions on those contentions, the district court did not discuss them in its ruling,
and we therefore deem them abandoned. Weise v. Land O’ Lakes Creameries, Inc., 191
N.W.2d 619, 621 (Iowa 1971) (“[d]isregarding one division of the [plaintiff’s] petition
which was abandoned at trial”).
                                     20

be in the public interest” and would “substantially and irreparably

injure” a person or persons within the meaning of section 22.8.

      The State, by contrast, argues the records do not fall under either

section 22.7 exemption. Moreover, the State maintains that even if the

records came within one of these exemptions, the “lawful custodian”

would still have discretion to order them released under the first

sentence of section 22.7, as quoted above.       According to the State, a

party that wishes to enjoin the release of records by a lawful custodian

who intends to release them must meet the requirements of section 22.8.

The State further asserts that the requirements for injunctive relief under

section 22.8 were not met.

      We do not reach the State’s argument regarding how the first

sentence of section 22.7 should be interpreted. Instead, on our de novo

review, we conclude the Producers failed to establish that the Form Z

Summaries were confidential under section 22.7(3) or section 22.7(6), or

that they were entitled to relief under section 22.8.

      C. Applying Section 22.7(3) to This Case. We first turn to the

question of whether the film budget summaries are exempt from

disclosure under Iowa Code section 22.7(3) as trade secrets. “Although

we should not thwart legislative intent, the specific exemptions contained

in freedom of information statutes are to be construed narrowly.” Hall,

811 N.W.2d at 485.

      When applying section 22.7(3), we have previously relied on the

definition of “trade secret” found in our Uniform Trade Secrets Act

(UTSA). See, e.g., US W. Commc’ns, Inc. v. Office of Consumer Advocate,

498 N.W.2d 711, 714 (Iowa 1993); Brown, 490 N.W.2d at 553–54. This

makes sense because the disclosure exemption is for trade secrets
                                           21

“which are recognized and protected as such by law.”                    See Iowa Code

§ 22.7(3). We will follow the same approach here.

       According to Iowa’s codification of the UTSA:

             “Trade secret” means information, including but not
       limited to a formula, pattern, compilation, program, device,
       method, technique, or process that is both of the following:

             a. Derives independent economic value, actual or
       potential, from not being generally known to, and not being
       readily ascertainable by proper means by a person able to
       obtain economic value from its disclosure or use.

              b. Is the subject of efforts that are reasonable under
       the circumstances to maintain its secrecy.
Id. § 550.2(4). When the legislature originally enacted its version of the

UTSA in 1990, elements (a) and (b) were disjunctive. The party claiming

trade secret status only had to establish one or the other. See 1990 Iowa

Acts ch. 1201, § 2.          In the next session, the legislature revised the

definition so that both elements had to be proved. See 1991 Iowa Acts

ch. 35, § 1. 10      The 1991 amendment conformed Iowa’s UTSA to the

uniform act on which it was based.                See Uniform Trade Secrets Act

§ 1(4), 14 U.L.A. 538 (1979).

       The definition of a trade secret under section 550.2(4) is “a mixed
question of law and fact.” Econ. Roofing & Insulating Co. v. Zumaris, 538
N.W.2d 641, 648 (Iowa 1995).                   The first part of the definition—

“ ‘information,     including     but    not    limited   to   a    formula,     pattern,

compilation, program, device, method, technique, or process’ ”—is the

       10Iowa’s UTSA is based on a model act passed by the National Conference of
Commissioners on Uniform State Laws in 1979. All but four states have passed some
version of that uniform act. See Thomas W. Foley, Keeping a Company’s Confidences
Secret: Trade Secret Enforcement Under Iowa’s Uniform Trade Secrets Act, 59 Drake L.
Rev. 1, 2 (2010). The four states that have not adopted the uniform act have statutory
or common law tests that employ similar standards. See Matthew J. Frankel, Secret
Sabermetrics: Trade Secret Protection in the Baseball Analytics Field, 5 Alb. Gov’t L. Rev.
240, 252 (2012).
                                      22

legal question. Id. (quoting Iowa Code § 550.2(4)). The two elements—

subsections (a) and (b) of section 550.2(4)—present questions of fact. Id.

at 648–49.

      “There is virtually no category of information that cannot, as long

as the information is protected from disclosure to the public, constitute a

trade secret.” US W. Commc’ns, 498 N.W.2d at 714.

             Business information may . . . fall within the definition
      of a trade secret, including such matters as maintenance of
      data on customer lists and needs, source of supplies,
      confidential costs, price data and figures. Trade secrets can
      range from customer information, to financial information, to
      information about manufacturing processes, to the
      composition of products.

Revere Transducers, Inc. v. Deere & Co., 595 N.W.2d 751, 776 (Iowa

1999) (emphasis added).         We agree with the district court that the

investor and budget information submitted in the Form Z Summaries

qualifies as “information” under section 550.2(4).

      In interpreting their own state freedom of information acts, courts

in other jurisdictions have declined to accord exempt “trade secret”
status to cost or salary information unless the UTSA requirements have

been strictly met. For example, in Medical Mutual Insurance Co. of Maine

v. Bureau of Insurance, a mutual insurance company was required to

disclose information regarding salaries of board members and senior

management to the state superintendent of insurance. 866 A.2d 117,

119 (Me. 2005). The company provided the information but asked that it

be kept confidential.     Id.     When a policyholder sought the salary

information, however, the Maine Supreme Court ruled that the insurance

company “failed to demonstrate . . . the salary information had

independent economic value from not being generally known and failed

to show that it is in fact subject to secrecy.” Id. at 121; see also Dep’t of
                                     23

Pub. Utils. v. Freedom of Info. Comm’n, 739 A.2d 328, 331–32 (Conn. App.

Ct. 1999) (finding a cost allocation study by a public utility did not

qualify as a trade secret that was exempt from state FOIA disclosure

because the utility had not made reasonable efforts to limit its

dissemination); State ex rel. Toledo Blade Co. v. Ohio Bureau of Workers’

Comp., 832 N.E.2d 711, 716 (Ohio 2005) (concluding that records

showing a state-controlled investment entity’s costs of purchasing

investment coins were not trade secrets exempt from disclosure under

the state’s public records act); State ex rel. Besser v. Ohio State Univ., 732
N.E.2d 373, 380 (Ohio 2000) (finding an electronic mail message

specifying average nursing salary was not a trade secret exempt from

disclosure); Campbell v. Marion Cnty. Hosp. Dist., 580 S.E.2d 163, 167–

69 (S.C. Ct. App. 2003) (concluding a county hospital’s information

relating to physicians’ salaries and to purchase price of physician

practices did not amount to trade secrets for purposes of state freedom of

information act); Wis. Elec. Power Co. v. Pub. Serv. Comm’n of Wis., 316
N.W.2d 120, 123–24 (Wis. Ct. App. 1981) (denying a power company’s

request to bar disclosure of bid specifications submitted to the public

service commission on the ground that such information constituted

trade secrets); cf. Verizon N.Y., Inc. v. Bradbury, 837 N.Y.S.2d 291, 294

(App. Div. 2007) (in a non-UTSA state, finding that draft cable franchise

agreements submitted to a municipality by Verizon were not trade

secrets exempt from disclosure under State Freedom of Information Law

where “Verizon failed to establish the specific harm it would suffer”).

      We have interpreted section 22.7(3) in two prior cases. In Brown, a

citizen taxpayer of Iowa sought access to computer databases and

software used in decennial legislative redistricting. 490 N.W.2d at 552.

The databases and software had been provided by an outside vendor,
                                       24

Election Data Services (EDS), under an agreement with the Iowa

Legislative   Council.    Id.    The    databases   and   software   enabled

consideration of the effects of moving geographic units into and out of

hypothetical new districts.     Id. at 552–53.      EDS had developed the

databases originally from publicly available data, by using what it

claimed to be a proprietary process. Id. at 553.

      Under the UTSA as it existed at the time of trial, the Legislative

Council only had to prove the information either “[d]erives independent

economic value . . . from not being generally known to, and not being

readily ascertainable by proper means by a person able to obtain

economic value from its disclosure or use” or “[i]s the subject of efforts

that are reasonable under the circumstances to maintain its secrecy.”

Id. at 554 n.2 (internal quotation marks omitted). We found the second

alternative had been established. Id. at 554. The databases had been

encrypted. Id. at 553. EDS’s contract with Iowa required confidential

treatment. Id. at 554. EDS had immediately and consistently asserted

trade secrecy when the databases and software were requested.            Id.

Also, the “typical” EDS agreement contained a clause under the heading

“TRADE SECRETS,” which stated:

            It is expressly understood by the parties of this
      Agreement that the services and information provided by
      EDS, Inc. under this Agreement are considered a “trade
      secret”, because the services and information are considered
      proprietary and disclosure of such services and information
      may cause competitive harm to EDS, Inc.

Id. at 554 n.1.

      In US West Communications, we analyzed the section 22.7(3) trade

secret exemption for the first time using the current UTSA definition.

498 N.W.2d at 714.       That case arose after a newspaper published a

number of articles relating to sales/leasebacks of commercial real estate
                                       25

by US West and its subsidiaries. Id. at 713. According to the articles,

US West and its subsidiaries were paying inflated lease rates to each

other that were being passed along to increase ratepayers’ costs. Id.

      In a pending rate proceeding, the Office of Consumer Advocate

(OCA) filed data requests to obtain information regarding leases and

sales of six buildings rented by US West from a subsidiary. Id. US West

provided the information under a confidentiality agreement, which

provided that OCA would not release the information until US West had

an opportunity to litigate whether it met an exception to disclosure. Id.

US West and its subsidiaries then brought an action to enjoin OCA from

disclosing the information. Id.

      We held that the lease/sale information did not qualify for a trade

secret exemption under section 22.7(3) because the “independent

economic value” element had not been met. 11 Id. at 714–15 (citing Iowa

Code § 550.2(4)(a)). Due to its potential applicability here, our reasoning

in that case warrants quotation at some length:

            [US] West contends the data involved has an economic
      value. It urges that if sale and lease data were disclosed,
      competitor lessors would undercut its pricing; their lessees
      would gain an unfair bargaining advantage; and when [US]
      West was a potential lessee, it would be disadvantaged if
      lessors knew what it paid elsewhere.

              The record made before the trial court is not as clear
      as these contentions. The information sought involves six
      buildings located in Colorado and Nebraska.               The
      intervenor’s affidavit indicates all six buildings have been
      sold in the last two years and leased back by [US] West or its
      affiliates by long-term leases in an effort to protect its
      stockholders at the ratepayers’ expense. While affidavits and
      testimony by [US] West and its subsidiary employees provide
      opinions concerning the deleterious effects disclosure will


      11We  therefore did not need to consider whether reasonable efforts had been
made to maintain secrecy. See Iowa Code § 550.2(4)(b).
                                    26
      have on [US] West or its affiliates, such evidence is self-
      serving and does not contain hard facts.

              [US] West provided no evidence concerning the
      number of tenants in the buildings, the percentage of
      buildings rented to outsiders, the occupancy rates, or [US]
      West’s own needs concerning leasing space. While reference
      is made to competitors, the record is vague concerning the
      extent of the advantage the lease information will provide
      competitors. We are uncertain whether [US] West or its
      subsidiaries are major players in the competitive real-estate
      leasing market or whether most of its leasing is between
      affiliates. Furthermore, we question the credibility of the
      expressed concern about competitors and lessees gaining
      this information. If in fact the sales and leases are in-house
      transactions between parent and subsidiary companies
      rather than arms-length transactions, we believe the
      information would be of little use to [US] West’s competitors.
      The burden was on [US] West and its subsidiaries to prove
      that a disclosure of the lease and sales information would
      put [US] West at an economic disadvantage. In our de novo
      review, we conclude [US] West has failed to meet this
      burden. Consequently, [US] West failed to establish its
      entitlement to an exemption pursuant to section 22.7(3).

Id. We now consider the section 550.2(4)(a) and 550.2(4)(b) elements as

applied to this case.

      1. Independent economic value.         The economic value inquiry

requires us to consider whether the information at issue “protects the

owner’s competitive edge or advantage.” Id. at 714. “[I]nformation kept

secret that would be useful to a competitor and require cost, time and

effort to duplicate is of economic value.”    Id.   Additionally, the owner

must demonstrate the information was “unknown to, and not readily

ascertainable by, a person who would profit from [its] disclosure or use.”

205 Corp. v. Brandow, 517 N.W.2d 548, 550 (Iowa 1994).

      The Producers articulate essentially two theories of independent

economic value. The first theory, discussed by Konwiser in his testimony

and Anderson in his affidavit, is that public disclosure of the overall cost

of a movie would impair the filmmaker’s ability to resell that movie at a
                                       27

substantial profit.    This is a reasonable theoretical argument, but the

Producers offered nothing in support of it other than theory. As in US

West Communications, “hard facts” are missing.         498 N.W.2d at 715.

Although the district court afforded the Producers the opportunity to file

evidence   under      seal,   the   Producers   submitted   only   conclusory

statements such as the following paragraph from Anderson’s affidavit:

      [R]eleasing this summary information would hurt any
      chances of making a profit on the film by letting the buyers
      at the distributing companies know the true and exact cost
      of making the film. This budget information is not ordinarily
      available in the film industry when representing a film for
      sale, and it would be difficult to seek a price of more than
      cost for the project, inhibiting the ability of the film to secure
      a profit.

No examples were given.          And several points in the record tend to

undermine this argument. To begin with, when the district court issued

its ruling, the information in the Form Z Summaries at issue was already

months to over a year old. No evidence was offered whether any of these

summaries involved a film whose owners were actively looking for a

distributor.   Additionally, Konwiser’s testimony painted a picture of a

highly competitive distribution market where a few movies are successful

and most find no outlet at all. This would suggest that cost is not the
driver; rather, if a movie can be predicted to be a success, distributors

will compete for it and pay much more than cost. If it looks like a box-

office loser, no one will offer to pay even cost.       Moreover, Konwiser

testified and the record reflected that tax credits are rampant in the

industry, so the stated cost of a film (if publicly available) would not

reflect true cost. Distributors presumably are aware of these tax credits.

Additionally, a number of other producers told IDED they had no

objection to the release of their Form Z Summaries. Finally, and perhaps

most importantly, there is no dispute that the overall tax credit awarded
                                           28

by IDED to a specific film is known to the public, and Konwiser testified

that based on the Producers’ understanding of a fifty percent credit one

could double that figure to arrive at the overall production cost. 12

       The second theory, advanced by both affiants and by Konwiser,

was that release of the summaries could potentially allow the public to

reach a conclusion about the compensation paid to individual actors and

directors who had agreed to work only on the condition that their

compensation would remain confidential.                 Anderson claimed he had

“verbal agreements” regarding confidentiality; Ben-Hamou filed three

written agreements under seal that contained confidentiality provisions.

The Form Z Summaries do not disclose individual compensation, only

categories such as “DIRECTOR & STAFF” and “TALENT & STAFF.”

Konwiser, however, testified that there is typically only one director, so “it

is easy for someone to assume that all those costs would be attributed to

one person.”

       But again, the Producers’ evidence of independent economic value

was more theoretical than real. Konwiser was not involved with any of

the projects that had submitted a Form Z Summary. Anderson and Ben-

Hamou were, but neither of them made any attempt to show how one

could derive any actual person’s compensation from the Form Z

Summaries their companies had submitted.                    In fact, the record with

respect    to   Ben-Hamou’s         company,      Underground         Films,    suggests

otherwise. 13    On our independent review of the documentary evidence


       12As noted, the State disputes that the tax credit legally should have totaled fifty
percent, but the record indicates the Producers and, at least for a time, the Iowa Film
Office operated on that basis.
       13Anderson did not submit any actual copies of agreements on behalf of his
company, Mississippi Films.
                                     29

that was filed under seal, we do not see a discernible way to trace the

(partly deferred) compensation that Underground Films agreed to pay the

three individuals whose contracts were provided simply by reviewing the

company’s Form Z Summary. See US W. Commc’ns, 498 N.W.2d at 715

(denying relief under section 22.7(3) where “the record is vague

concerning the extent of the advantage . . . lease information will provide

competitors”); see also Sun Media Sys., Inc. v. KDSM, LLC, 564
F. Supp. 2d 946, 965 (S.D. Iowa 2008) (a party seeking to satisfy the

burden of proving a trade secret “cannot rely on generic categories or

assertions, but rather must assert specific allegations that it possessed

information that meets the definition of trade secret”). A confidentiality

commitment is not enough to establish independent economic value.

See Med. Mut. Ins. Co. of Me., 866 A.2d at 121–22 (holding that medical

mutual    company    failed   to   demonstrate   salary   information   had

independent economic value where the only information provided in

support of this claim “was a corporate policy that prohibits the

corporation from disclosing compensation information”).           For the

foregoing reasons, we conclude the Producers failed to carry their burden

of showing that the information in the Form Z Summaries “[d]erives

independent economic value . . . from not being generally known to, and

not being readily ascertainable by proper means by a person able to

obtain economic value from its disclosure or use.”          See Iowa Code

§ 550.2(4)(a).

      2. Reasonable efforts to maintain secrecy.          Furthermore, the

Producers have not shown that the information was the subject of

reasonable efforts “under the circumstances to maintain its secrecy.”

See id. § 550.2(4)(b); see also Revere Transducers, 595 N.W.2d at 776.
                                     30

The key to this test here is found in the statutory phrase “reasonable

under the circumstances.” 205 Corp., 517 N.W.2d at 551.

      With regard to the specific Form Z Summaries at issue, the record

shows only two possible steps were taken to guard confidentiality. First,

all of the Producers requested confidential treatment of the budget,

expenditure, and investor portions of their original tax credit applications

to IDED.   None, however, requested such treatment on the basis that

this information was a trade secret protected by section 22.7(3).        Cf.

Lockheed Martin IMS Corp. v. State Dep’t of Family Assistance, 681
N.Y.S.2d 656, 658 (App. Div. 1998) (holding that Lockheed Martin waived

the right to claim an exemption under state freedom of information law

for a contract to develop and operate a centralized system for the

collection and disbursement of child support payments where it failed to

request and explain the basis for the exemption at the time of

submission).      Additionally, as we discussed above, Underground Films

and Mississippi Films put in evidence that they had written and oral

confidentiality    agreements    respectively   with   certain   individuals

associated with their films. This evidence is of limited value because, as

we have already noted, it has not been shown disclosure of the Form Z

Summaries would result in breach of those agreements.

      The record does not show that the Producers made reasonable

efforts to preserve confidentiality of their financial data as against the

outside world in general. There is no evidence that security measures

were taken. The Producers failed to show, for instance, that individuals

who worked for them and came into contact with this information were

required not to disclose it. And the Producers never asserted trade secret

status for anything they had submitted to IDED until the present dispute

arose. See Brown, 490 N.W.2d at 553–54 (finding this element satisfied
                                     31

where trade secret status was immediately and consistently claimed, all

contracts required confidential treatment, and the source codes at issue

were encrypted).

      For the foregoing reasons, we find, on this record, the Producers

have failed to establish that their Form Z Summaries are “[t]rade secrets

which are recognized and protected as such by law.”               Iowa Code

§ 22.7(3). Our holding is fact specific. We do not foreclose the possibility

that on a different record, budget summaries for projects awarded tax

credits by the State of Iowa might be considered trade secrets.

      D. Applying Section 22.7(6) to This Case. The Producers also

rely on section 22.7(6), the disclosure exemption for “[r]eports to

governmental agencies which, if released, would give advantage to

competitors and serve no public purpose.”

      As we have already explained above, the Producers have failed to

come forth with the type of specific, individualized evidence that would

allow us to conclude release of the Form Z Summaries would give an

advantage to their competitors. Moreover, we agree with the State that

release of the Form Z Summaries would serve a legitimate public

purpose. “[T]he legislature has drawn th[is] exception to confidentiality

narrowly by requiring a showing that no public purpose is served by

public disclosure.” Ne. Council on Substance Abuse, Inc. v. Iowa Dep’t of

Pub. Health, 513 N.W.2d 757, 761 (Iowa 1994).

      In Northeast Council, a small nonprofit substance abuse treatment

facility (NECSA) received almost three-quarters of its funding from state

program grants.     Id. at 758.    NECSA had been the recipient of a

department of public health grant for the past twenty years and the only

applicant for that grant for the past ten years. Id.
                                     32

       Covenant, a private medical center providing similar substance

abuse treatment services, planned to apply for the grant funds and asked

DPH for NECSA’s past grant applications. Id. at 759.

              The prior grant applications include[d], among other
       things, (1) descriptions of the number of people served, (2)
       the areas served, (3) an analysis of the need for the services
       in the area to be served, (4) NECSA’s philosophy or vision for
       meeting this need, (5) the allocation of staff hours to various
       programs and services, (6) staff salaries, (7) the amounts and
       specific sources of revenue NECSA has received, (8) detailed
       information about the design and implementation of the
       various programs and services it offers, (9) a special design
       of NECSA’s functions and how its budgetary lines tie to
       those functions, and (10) information relating to services and
       programs addressed in NECSA’s current application.

Id.   NECSA argued that the past grant applications were confidential

under section 22.7(6).     Id. at 760.    The district court rejected this

argument. Id.

       On appeal we affirmed. Id. at 760–62. In assessing NECSA’s claim

that the release of the grant applications would “serve no public purpose”

within the meaning of section 22.7(6), we noted that $600,000 in public

funds were involved. Id. at 760. We stated, “Because public funds are

involved here, the public has a right to know how those funds have been

spent—what services were provided for these funds and how efficiently

the funds were spent.”       Id. at 761.     We also acknowledged that

“[k]nowing what types of salaries are being paid would certainly allow the

public to judge for itself whether the salaries are exorbitant.” Id. Thus,

even though Covenant would obtain an economic advantage from release

of NECSA’s previous grant applications, we read the statute as giving

priority to the public purpose served by disclosure. Id. at 760–61.

       Similar considerations are present here. According to the record,

IDED awarded approximately $24 million in tax credits to moviemakers
                                          33

in fiscal year 2009, a year in which our state government suffered a

shortfall in revenues and endured layoffs and furloughs.                    The public

would appear to have an interest in knowing how this money was used.

As in the Northeast Council case, the requested records would provide

more information, albeit in summary form, regarding how public money

was spent. Id.; see also Craigmont Care Ctr. v. Dep’t of Soc. Servs., 325
N.W.2d 918, 920–21 (Iowa Ct. App. 1982) (rejecting a claimed exemption

under this section for cost reports filed by various health care facilities

after finding that the taxpaying public’s strong interest in knowing the

cost of care for Medicaid recipients outweighed the potential advantage

competitors could gain from access to these reports).

        The Producers argue that Northeast Council is distinguishable

because they are not “spending government grant funds for a

government service, but rather are private business entities, producing

films and receiving tax credits upon completion as an inducement to

engage in their production activities in Iowa.”             Yet this seems to us a

distinction without a difference. Either way, a private entity is receiving

taxpayer money in furtherance of a public purpose. In Northeast Council,

that was the critical consideration. 513 N.W.2d at 761. 14

        The Producers further argue that there is a public “interest in the

State honoring its commitments to members of the public.”                     We have

previously observed that most courts consider a “pledge of confidentiality

[to be a] factor in the balancing process.” City of Dubuque v. Tel. Herald,

Inc.,   297 N.W.2d 523,    528    (Iowa    1980)    (finding    no   pledge    of


        14Although nominally the Film Program involves tax credits, in this case the tax
credits were transferable, and as a routine matter they were sold to third parties. Thus,
they went beyond a reduction or elimination of the Producers’ potential tax liability and
amounted to State subsidization of filmmaking costs.
                                   34

confidentiality), superseded by statute on other grounds, Iowa Code

§ 22.7(18) (1985), as recognized in Greater Sioux City Press Club, 421

N.W.2d at 897. The State counters that public officials have no right to

modify the terms of the Open Records Act by making side agreements.

      We need not resolve the debate because the record in this case

falls short of a promise of confidentiality.   Anderson, the president of

Mississippi Films, did not claim in his affidavit he had ever been

promised his budget figures would be kept confidential. Nor did Ben-

Hamou. Konwiser did volunteer in his live testimony that he had “the

absolute assurance from the IDED office . . . that this information would

remain confidential.”     Yet Konwiser provided no specifics, such as

person, time, place, or manner, and in any event he was not tied to the

Form Z Summaries that were the subject of this litigation.

      More to the point, the application made clear that IDED would

review the request for confidential treatment and “provide written

confirmation to you of its approval or denial.”      The application also

stated, “INFORMATION SUBMITTED WITH THIS APPLICATION MAY BE

TREATED AS CONFIDENTIAL IF . . . THE DEPARTMENT ISSUES

WRITTEN CONFIRMATION THAT THE INFORMATION . . . WILL BE

TREATED AS CONFIDENTIAL.” And it stated, “[I]nformation submitted

as part of this application information will be available for public

inspection, unless a request for confidentiality has been submitted by the

applicant in the required form and approved in writing by IDED.” None

of the Producers claim they received a written confirmation of

confidentiality. See Iowa Movers & Warehousemen’s Ass’n v. Briggs, 237
N.W.2d 759, 766–67 (Iowa 1976) (indicating that reliance on unofficial

statements of an agency by substantial businesspersons could not be

considered reasonable).
                                          35

       Also, as the State notes, the request for confidential treatment by

its terms covered only the application. It did not cover information that

might have to be provided later if the application were approved. Once

their applications were granted, each Producer signed a contract with

IDED that contained the following integration clause:

       This Contract contains the entire understanding between the
       Recipient and IDED relating to the Registered Project and
       any representations that may have been made before or after
       the signing of this Contract, which are not contained herein,
       are nonbinding, void and of no effect.

IDED’s position that any confidentiality shield would not extend to

postapplication submissions is plausible.                 One could reasonably

conclude that a high degree of confidentiality protection would be

warranted during the application stage, but a lesser degree would be

appropriate once the application has been granted and the filmmaker is

receiving taxpayer monies. 15

       At the same time, we agree with the State that there is a legitimate

public interest in disclosure. The district court found otherwise:

              Although the film program has been a source of
       controversy, including allegations of fraud and abuse, those
       matters are not before the Court. This case does not involve
       issues of whether the program was a good idea in the first
       place, or whether the program was improperly administered,
       or whether film producers were misleading or untruthful in
       their dealings with the IDED. The program was approved by


       15As  we have noted, the transferable tax credit involved in this case is the
practical equivalent of a government subsidy.
        The Producers rely on IDED’s admission in its November 20, 2009 letters that it
“agreed to maintain the information as confidential as you [i.e., the Producers]
requested.” The short answer to this argument is that IDED may have thought as of
November 20 that it made such a commitment, but the record shows it did not. In any
event, as we have already discussed, the commitment would not have extended to final
budget information submitted after the applications had been approved, the films had
been completed, and the tax credit certificates were being requested.
                                    36
      the legislature and administered by the executive branch of
      government.

            ....

             Release of the Form Z Summaries would serve no
      public purpose. The public has access to allegations made
      involving mismanagement, information on how the
      legislature and IDED set up the program, and information on
      how much public funding has gone into the program. Fraud
      or other criminal allegations may lead to other types of
      disclosures.

We respectfully believe this view of the matter is too narrow. One role of

the Open Records Act is to help voters decide whether government

programs, even when “approved by the legislature and administered by

the executive branch of government,” are “a good idea.” While the public

already has access to information on the total tax credits awarded for

particular projects, the Form Z Summaries allow the public to see the

expenditures, and thus calculate the public funds being used, for such

categories as “DIRECTOR & STAFF,” “TALENT & STAFF,” “TRAVEL &

LIVING,” “WARDROBE,” AND “MAKEUP & HAIRDRESSING.” The public

can then assess the appropriateness of these uses of taxpayer funds.

      In applying section 22.7(6) “it is not our responsibility to balance

competing policy interests. This balancing is a legislative function and

our role is simply to determine the legislature’s intent about those policy

issues.”   Ne. Council, 513 N.W.2d at 761.     Under section 22.7(6) the

Producers had the burden of demonstrating that no public purpose

would be served by the release of the Form Z Summaries. We adhere to

our precedent stating that where “public funds are involved . . . the

public has a right to know how those funds have been spent . . . and how

efficiently the funds were spent.” Id. Thus, we find the Producers have

not carried their burden to establish a section 22.7(6) exemption.
                                     37

      E. Applying Section 22.8 to This Case. We now turn to whether

the Producers should have been granted relief under section 22.8. As

noted above, Iowa Code section 22.8 authorizes a district court to bar

disclosure of public records when examination is clearly not in the public

interest and “would substantially and irreparably injure any person or

persons.”   Iowa Code § 22.8(1)(a)–(b).      The party opposing disclosure

carries the burden of establishing both elements by clear and convincing

evidence. Id. § 22.8(3); see also Hall, 811 N.W.2d at 487. Also, we are

required to take into account the policy that “free and open examination

of public records is generally in the public interest even though such

examination may cause inconvenience or embarrassment to public

officials or others.” Iowa Code § 22.8(3).

      In the past, we have accepted arguments that the public interest

under section 22.8 generally encompasses the public’s right to know how

public money is being spent.      For example, in Northeast Council, we

found the same public interests that overcame a claim of exemption

under section 22.7(6) also supported denial of an injunction under

section 22.8.   513 N.W.2d at 761; see also Craigmont Care Ctr., 325

N.W.2d at 921 (“We believe that the considerations of public interest

discussed in division I are sufficiently strong to render the granting of an

injunction under Iowa Code § 68A.8 [now section 22.8] inappropriate.”).

      More recently, in Hall, we reversed a district court’s grant of an

injunction under section 22.8.     811 N.W.2d at 487–88.      In that case,

Broadlawns, a publicly funded hospital in Des Moines, came under

investigation for alleged deficiencies in its handling of controlled

substances.     Id.   During the course of its investigation the board

contacted Hall, the licensed pharmacist in charge of the pharmacy at

Broadlawns, in order to obtain records from the Broadlawns pharmacy.
                                    38

Id. Hall cooperated with the board’s requests and independently decided

to conduct an internal audit of Broadlawns, which he also provided to

the board. Id. About a year later, the board filed charges against Hall

and Broadlawns alleging lack of competency and inadequate controls.

Id.   Upon reviewing the statement of charges, which referenced the

internal audit conducted by Hall, the Des Moines Register sought to

obtain Hall’s audit under the Open Records Act. Id. Broadlawns refused

to release the audit claiming it was confidential, and in order to prevent

disclosure, Hall filed an action against Broadlawns seeking declaratory

and injunctive relief precluding release of the internal audit. Id.         The

Register intervened. Id. The district court granted an injunction against

disclosure, and the Register appealed. Id.

      On appeal, Hall and Broadlawns argued that under section 22.8,

release of the audit would clearly not be in the public interest because it

would have a “chilling effect” on candid communications within the

pharmacy and with the board. Id. at 488. Hall further argued that if the

audit was released to a news publisher, the board would be improperly

swayed in disciplinary proceedings against him. Id.

      Regarding   section   22.8,   we   concluded    Hall   had   failed    to

demonstrate release of the audit would clearly not be in the public

interest. Id. at 487–88. In reaching this conclusion, we observed that

“[t]he public interest in information related to the theft of drugs from a

pharmacy at a hospital funded by taxpayers is compelling.” Id. at 487.

We also noted that the information sought “merely present[ed] factual

information in a table format related to drug inventories” and did “not

contain communications reflecting deliberative processes, [did] not make

policy recommendations of any kind, and [did] not implicate privacy

interests of third parties.” Id. at 488. As to Hall’s argument that release
                                            39

of the documents to the media would result in the board being

improperly swayed in the disciplinary proceeding, we decided that this

claim was “too speculative and too insubstantial.” Id.

       This case involves some of the same elements as Hall.                     Like the

Broadlawns pharmacy, the Iowa Film Program has become the subject of

public controversy and accusations of criminal conduct.                       Millions of

dollars are involved. Because release of the Form Z Summaries would

serve a legitimate public purpose, we conclude the Producers were not

entitled to an injunction under section 22.8. 16

       We also believe the Producers failed to demonstrate substantial

and irreparable injury to a person or persons.                         See Iowa Code

§ 22.8(1)(b).    The Producers asserted three types of harm.                  First, they

alleged a Producer’s ability to market a film at a profit could be affected if

an outsider knew the Producer’s overall costs. Second, they expressed

concern that directors, actors, and others would have less ability to

negotiate higher compensation in the future if third parties could

determine how much they had worked for by drawing inferences from a

Form Z Summary.            Third, they alleged disclosure of the summaries

would result in a breach of trust and that trust, once lost, would not be

recovered.

       We have already discussed the first two alleged harms in regard to

section 22.7(3).       Regarding the first type of harm, a critical link is

       16The   Producers argue that Iowa Code section 15.118, a confidentiality law that
specifically governs IDED, “demonstrates the public commitment to providing a
mechanism for maintaining the confidentiality of business information in the
administration of tax credits in order to encourage businesses to come to the State of
Iowa and increase Iowa’s economic development.” However, the Producers do not argue
that section 15.118 literally applies to the Form Z Summaries. We do not believe the
mere existence of a confidentiality law governing other materials is sufficient to alter the
conclusion we have reached regarding the public interest in this case. Cf. Burton, 566
N.W.2d at 189 (holding that “chapter 22 does not trump or supersede specific statutes
. . . on confidentiality of records”).
                                      40

missing from the Producers’ chain of reasoning. As we have noted, since

the total tax credits awarded for any given film project are disclosed

publicly, and the Producers claimed they were entitled to fifty percent

credits, an interested person already can ascertain approximately what

the film cost. This record falls well short of establishing that a Producer

would be irreparably harmed if a two-page summary of its expenditures

on a film were disclosed.     To the extent the Producers are concerned

about the disclosure of cost data benefiting a competitor, these are the

same concerns that did not carry the day in Northeast Council and

Craigmont Care Center.        See Ne. Council, 513 N.W.2d at 760–62;

Craigmont Care Ctr., 325 N.W.2d at 920–21.

       As to the second alleged harm, the Producers have raised a

hypothetical concern that from a category like “Director and Staff,” it

might be possible for an outside party to figure out how much the

director was actually paid on a film. The argument continues that this

would make it harder for that person to seek higher compensation on a

different project.   As we have already discussed, this argument was

presented entirely at an abstract level. No example was given of how the

calculation could actually be made using one of the Form Z Summaries

at   issue,   even   though   the   district   court   permitted   confidential

submissions.     Nor did any director, actor, or other individual whose

compensation would allegedly be subject to disclosure actually file an

affidavit expressing this concern.     A number of filmmakers expressed

willingness to have their Form Z Summaries released.

       The final alleged injury cited by the Producers really involves

alleged harm to the State. As the district court put it, “How can the State

of Iowa expect to attract new businesses if the businesses cannot rely on

the State’s word to keep confidential information which, if released, could
                                    41

harm the businesses?” We respectfully disagree with the district court.

To begin with, its conclusion is based on factual premises we do not

share. As discussed above, IDED did not promise to keep the Form Z

Summaries confidential, and the Producers have not shown release of

those summaries would hurt them financially. Furthermore, we do not

see section 22.8 as a device for protecting the government from itself.

The irreparable harm must be to some person or entity other than the

defendant that is resisting the injunction. See Iowa Code § 22.8(1)(b).

      IV. Disposition.

      Because of our disposition of this appeal, we need not reach the

State’s arguments concerning the award of attorneys’ fees to the

Producers.   For the reasons set forth above, we reverse the district

court’s judgment in favor of the Producers and remand this case for

further proceedings consistent herewith.

      DISTRICT     COURT      JUDGMENT        REVERSED       AND    CASE

REMANDED.

      All justices concur except Zager, J., who takes no part.